DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/29/2021 have been fully considered as follows:
Applicant’s argues that the 35 USC 102 rejection for claims 1-5 should not be maintained because Yamamoto does not teach every element in the amended claims (Page 4). Yamamoto does not does not disclose determining whether a predicted failure time falls within a predetermined period that includes a maintenance time and adjusting work load of robots according to each of the predicted failure times (Page 6). However, a new ground(s) of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20170153625 A1) in view of Barker (US 11016468 B1).
In Claim 1, Yamamoto teaches A controller for controlling a plurality of robots, the controller comprising: ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19) a failure prediction section configured to predict a failure time for each of the robots; ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c.) and a load adjustment section configured to: perform adjustment of a work load of the at least one robot according to each of the predicted failure times, ([0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c.) so that each of the robots operates until the maintenance time. ([0053] when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time. [0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.)
 determine whether each predicted failure time falls within a predetermined period that includes a maintenance time determined in common to each of the robots; and in response to determining that at least one robot has a predicted failure time that falls within the predetermined period, (Col 14 Lines 35-52 the analysis module 110 uses maintenance schedules 154 stored in the maintenance data base 152 to determine if the critical machine 10 that is predicted to need maintenance first (according to the current predictive determinations 146, is expected to fail before another machine in the industrial operation 174) will operate until maintenance has been scheduled for that machine as indicated in the maintenance schedules 154. In that event, the recommendation 168 for scheduling would indicate that operations of the industrial operation 174 should continue until the time indicated in the maintenance schedule 154. The analysis module 110 will then operate to amend the maintenance schedules 154 for all of the machines 10 in the industrial operation 174. For a non-limiting example, all machines 10 that are predicted to require maintenance will have their maintenance schedule 154 amended such that maintenance is performed for such machines at the time the most critical machine is scheduled for maintenance)
In this way, the system of Barker includes utilizing different types of information and data to optimize maintenance scheduling to minimize disruption of an industrial operation (Col 2 Lines 21-23). Like Yamamoto, Barker is concerned with monitoring machines.
Therefore, from these teachings of Yamamoto and Barker, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Barker to the system of Yamamoto since doing so would enhance the system by amending the maintenance schedule for all machines so that the maintenance is performed at the same time.
In Claim 2, Yamamoto teaches wherein the load adjustment section performs the adjustment when each of the predicted failure times falls within the predetermined period, ([0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.) and does not perform the adjustment when each of the predicted failure times does not fall within the predetermined period. (Fig. 4 [0072] in step 95, the work adjustment unit 54 judges whether or not the failure time is earlier than the replacement time. When the replacement time and the failure time are the same, or when the failure time is later than the replacement time, the control terminates.) 
In Claim 3, Yamamoto teaches wherein for each robot that has a failure time within the predetermined period, ([0041] a failure time of a component of the manufacturing machines 3 a, 3 b, 3 c) the load adjustment section performs the adjustment by reducing the work load when the predicted failure time is earlier than the maintenance time, ([0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.) and by increasing the work load when the predicted failure time is later than the maintenance time. ([0065] when it is predicted that a component of the first robot 1a fails… the work adjustment unit 54 transmits the second operation program in which the number of the welding points performed by the second manufacturing machine 3b is increased to the second robot control apparatus 2b By this control, the operation performed by the plurality of manufacturing machines can be distributed. Note that the entirety of the operation of the manufacture machine on which a failure is predicted may be transferred to the other manufacturing machines.)
In Claim 4, Yamamoto teaches wherein for each robot that has a failure time within the predetermined period, ([0041] a failure time of a component of the manufacturing machines 3 a, 3 b, 3 c) the failure prediction section predicts the failure time for each of a plurality of components constituting the robot, ( [0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c) and determines, as the failure time of the robot, a failure time of a component of which the predicted failure time is the earliest among those of the plurality of the components. (Fig. 4 [0049] The failure prediction unit 52 transmits information on the component of the manufacturing machines 3 a, 3 b, 3 c on which a failure is predicted, such as a name, a component number, and the like of the component to the production planning apparatus 6 [0070] In step 92, when a component predicted to fail is detected)
In Claim 5, Yamamoto teaches A method of controlling a plurality of robots executed by a controller, the method comprising: ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19) predicting a failure time for each of the robots; ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c) and adjusting a work load of the at least one robot according to each of the predicted failure times, ([0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c) so that each of the robots operates until a maintenance time determined in common to each of the robots. ([0053] when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time. [0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.)
Yamamoto does not expressly disclose Barker discloses determining whether each predicted failure time falls within a predetermined period that includes a maintenance time determined in common to each of the robots; and in response to determining that at least one robot has a predicted failure time that falls within the predetermined period(Col 14 Lines 35-52 the analysis module 110 uses maintenance schedules 154 stored in the maintenance data base 152 to determine if the critical machine 10 that is predicted to need maintenance first (according to the current predictive determinations 146, is expected to fail before another machine in the industrial operation 174) will operate until maintenance has been scheduled for that machine as indicated in the maintenance schedules 154. In that event, the recommendation 168 for scheduling would indicate that operations of the industrial operation 174 should continue until the time indicated in the maintenance schedule 154. The analysis module 110 will then operate to amend the maintenance schedules 154 for all of the machines 10 in the industrial operation 174. For a non-limiting example, all machines 10 that are predicted to require maintenance will have their maintenance schedule 154 amended such that maintenance is performed for such machines at the time the most critical machine is scheduled for maintenance)
In this way, the system of Barker includes utilizing different types of information and data to optimize maintenance scheduling to minimize disruption of an industrial operation (Col 2 Lines 21-23). Like Yamamoto, Barker is concerned with monitoring machines.
Therefore, from these teachings of Yamamoto and Barker, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Barker to the system of Yamamoto since doing so would enhance the system by amending the maintenance schedule for all machines so that the maintenance is performed at the same time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664